Considering the question on principle and as one of first impression, I think the better view is that the construction and maintenance of a telephone line along the right of way of a public highway or street imposes a new and additional burden upon the fee, for which the abutting property owner is entitled to compensation. This was the conclusion recently reached by the Supreme Court of North Carolina, after an elaborate review of the authorities, in the case of Hildebrandv. Southern Bell Telephone  Telegraph Co., 219 N.C. 402,14 S.E.2d 252. But the point was otherwise decided by this Court in Lay v. State Rural Electrification Authority,182 S.C. 32, 188 S.E., 368, and I do not think the instant case can be distinguished in principle from the Lay case.
Inasmuch as a rule of property law is involved and these rules ought to be fixed and settled, I think I should follow the Lay case. For this reason I concur in the opinion of MR. ASSOCIATE JUSTICE FISHBURNE.
MR. ASSOCIATE JUSTICE STUKES concurs.
                       Order on Rehearing.